ACCEPTED
                                                                                              05-15-01027-CR
                                                                                   FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        12/4/2015 10:00:53 AM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                                 Nos. 05-15-01027-CR
Brandon Donya Hughes                        §          In the Court of Appeals
                                                                           FILED IN
                                                                    5th COURT OF APPEALS
v.                                          §                            DALLAS, TEXAS
                                                       for the Fifth District
                                                                    12/4/2015 10:00:53 AM
The State of Texas                          §          of Texas at Dallas LISA MATZ
                                                                              Clerk



            STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF



      The State of Texas, by and through the Criminal District Attorney of Dallas

County, respectfully requests that the Court extend the time for filing the State’s brief.

In support of this motion, the State shows the following:

                                            1.

      A grand jury indicted Appellant for the murder of Lahomer Anderson. Tex.

Penal Code Ann. § 19.02 (West 2011). (CR:9). Appellant elected to have a jury trial,

which began August 18, 2015. (RR3:15; CR 79). The jury found Appellant guilty and

sentenced him to life imprisonment in the Texas Department of Criminal Justice–

Institutional Division. (RR4:133; RR5:133, 135; CR:79-80). Appellant filed a timely

notice of appeal. (CR:82).

                                            2.

      Appellant filed his brief on November 5, 2015. The State’s brief is due on

Saturday, December 5, 2015. This is the State’s first request for an extension of time.

This case has not yet been set for submission.
                                          3.

      The undersigned counsel was assigned to this appeal on November 5, 2015.

Since September 30, 2015, Counsel was assigned to respond to the appellant’s brief in

Taylor v. State, appellate cause number 05-15-00567-CR, with the State’s brief due on

October 23, 2015. Counsel filed an motion for extension of time to file brief on

October 22, 2015 and that motion was granted with a due date of November 22,

2015. Counsel filed a brief in that cause number on November 18, 2015. Since

October 30, 2015, counsel began work on Hernandez v. State, appellate cause number

05-15-00198-CR, with the State’s brief due on October 24, 2015. The appellate

division was not served a copy of the brief filed in this cause number and did not

become aware of the filing until October 29, 2015. Counsel requested and received an

extension to file until November 23, 2015 and subsequently filed a brief in that cause

number on November 18, 2015. Counsel also missed some workdays during the week

of November 9, 2015 due to illness.

      In addition to his briefing responsibilities, counsel also has performed other

duties required of his job, such as providing trial support to trial prosecutors,

performing research for senior attorneys, and assisting trial courts with abatements of

pending appeals.




                                          2
      For all the foregoing reasons, counsel respectfully asks the Court to extend the

deadline for filing the State’s brief until Monday, January 4, 2016.

                                         Respectfully submitted,

                                          /s/ Rhys Carson
                                         Rhys Carson (SBN 24092227)
                                         Assistant District Attorney
                                         Frank Crowley Courts Building
                                         133 N. Riverfront Blvd., LB-19
                                         Dallas, Texas 75207-4399
                                         214-653-3625
                                         214-653-3643 (fax)


                              CERTIFICATE OF SERVICE

     I hereby certify that a true copy of the foregoing motion was served on R. Scott
Walker, counsel for Appellant, by electronic service through eFileTexas.gov on
December 4, 2015.

                                         /s/ Rhys Carson
                                         Rhys Carson




                                            3